DETAILED ACTION
1. 	This office action is in response to the amendment filed on 5/04/2021.

Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being
examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	 The information disclosure statements (IDS) submitted on 8/28/2019 and
3/30/2020 have been considered by the examiner.

Priority
4. 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d),
which papers have been placed of record in the file.

Drawings
5. 	The drawings submitted on 8/28/2019 are acknowledged and accepted by the
examiner.

Response to Arguments
6.	Applicant's arguments filed 4/01/2013 have been fully considered but they are not persuasive.
First, applicant argues “Applicants respectfully submit that there is no reason, nor teaching or suggestion in the cited references, alone or in combination, of the features (1) “repetitively generate a pulse to transfer power to the selected channel by selecting a burst mode when the output voltage is less than or equal to the reference voltage until the output voltage is greater than the reference voltage,” (2) “block the generation of the pulse by selecting a pulse skip mode when the output voltage of the selected channel is greater than the reference voltage,” (3) “increase a frequency of the clock of the selected channel when the burst mode has occurred a predetermined number of times.”
and (4) “decrease the frequency of the clock of the selected channel when the pulse skip mode has occurred the predetermined number of times.” as recited in independent claim 1. In addressing the above-noted features of the claim, the Office concedes that Jing does not teach or suggest the above-noted features of the claim, and relies on newly cited Strzalkowski to allegedly remedy this conceded deficiency. Applicants respectfully disagree with the position set forth by the Office. Preliminarily, Applicants respectfully submit that it is unclear how at least the claimed “burst mode” and the claimed “pulse skip mode” allegedly correspond to the teachings of Strzalkowski, since Strzalkowski makes no teaching with regard to a burst mode or a pulse skip mode. 
Applicants respectfully submit that Strzalkowski makes no teaching with regard to selecting a pulse skip mode, and certainly does not teach or suggest “selecting a burst mode when the output voltage is less than or equal to the reference voltage until the output voltage is greater than the reference voltage,” as claimed. Moreover, Applicants respectfully submit that there is no teaching or suggestion in the cited references of “increase a frequency of the clock of the selected channel when the burst mode has 
Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that the figures 1-2 of Strzalkowski teaches the switching converter 20. 
The switching converter 20 comprises the control logic is 44, 41, 50, 34, the selected channel 38, 32, 29, 28, 26, the error amplifier 42 and the current sensor 38. The current sensor 38 configured to sense the current through the switch 32. The error amplifier 42 compare the output voltage Vout with the desired voltage at REF 1 to provide the error signal to the control logic is 44, 41, 50, 34. 
The control logic is 44, 41, 50, 34 of selected channel 38, 32, 29, 28, 26 configured to generate the pulse at Q of 50 based on the output voltage Vout and the current through the switch 32. The frequency of Q/FF 50 is increased or decreased based on the output voltage Vout and the current through the switch 32. 
In the first burst mode Vout and Q of 50 at t0-t2 and t5-t6 where the output voltage is less than the reference voltage REF 1 and the frequency of Q/FF 50 is same as the frequency of CLK. In the first burst mode Vout and Q of 50 at t0-t2 and t5-t6 where frequency of S/FF 50 is equal to frequency of CLK to regulate the output voltage at the desired voltage at REF 1. 
In the pulse skip mode Vout and Q of 50 at t2- t5 where the output voltage is greater than the reference voltage REF 1.  In the pulse skip mode Vout and Q of 50 at t2- t5 where frequency of S/FF 50 is skipped and lower than frequency of CLK. In the 

Second, applicant argues “In addressing the feature “repetitively generate a pulse to transfer power to the selected channel by selecting a burst mode when the output voltage is less than or equal to the reference voltage until the output voltage is greater than the reference voltage. First, Applicants respectfully submit that the Office appears to be asserting subject matter that is not taught or suggested by the reference. For example, Strzalkowski makes no teaching with regard to a “burst mode”, or the selection of a burst mode when the output voltage is less than or equal to the reference voltage. Applicants respectfully submit that there is no teaching or suggestion in Strzalkowski of control logic configured to “repetitively generate a pulse to transfer power to the selected channel by selecting a burst mode when the output voltage is less than or eoual to the reference voltage until the output voltage is greater than the reference voltage.” as recited in independent claim 1”.
Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that the figures 1-2 of Strzalkowski teaches the switching converter 20. 
The switching converter 20 comprises the control logic is 44, 41, 50, 34, the selected channel 38, 32, 29, 28, 26, the error amplifier 42 and the current sensor 38. The current sensor 38 configured to sense the current through the switch 32. The error 
The control logic is 44, 41, 50, 34 of selected channel 38, 32, 29, 28, 26 configured to generate the pulse at Q of 50 based on the output voltage Vout and the current through the switch 32. The frequency of Q/FF 50 is increased or decreased based on the output voltage Vout and the current through the switch 32. 
In the first burst mode Vout and Q of 50 at t0-t2 and t5-t6 where the output voltage is less than the reference voltage REF 1 and the frequency of Q/FF 50 is same as the frequency of CLK. In the first burst mode Vout and Q of 50 at t0-t2 and t5-t6 where frequency of S/FF 50 is equal to frequency of CLK to regulate the output voltage at the desired voltage at REF 1. 
	
Third, applicant argues “Further, Applicants respectfully submit that there is no teaching or suggestion in the cited references of the feature “block the generation of the pulse by selecting a pulse skip mode when the output voltage of the selected channel is greater than the reference voltage.” as recited in independent claim 1. The Office’s position is unclear”.
Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that the figures 1-2 of Strzalkowski teaches the switching converter 20. 
The switching converter 20 comprises the control logic is 44, 41, 50, 34, the selected channel 38, 32, 29, 28, 26, the error amplifier 42 and the current sensor 38. The current sensor 38 configured to sense the current through the switch 32. The error 
The control logic is 44, 41, 50, 34 of selected channel 38, 32, 29, 28, 26 configured to generate the pulse at Q of 50 based on the output voltage Vout and the current through the switch 32. The frequency of Q/FF 50 is increased or decreased based on the output voltage Vout and the current through the switch 32. 
In the pulse skip mode Vout and Q of 50 at t2- t5 where the output voltage is greater than the reference voltage REF 1.  In the pulse skip mode Vout and Q of 50 at t2- t5 where frequency of S/FF 50 is skipped and lower than frequency of CLK. In the pulse skip mode Vout and Q of 50 at t2-t5 where frequency of S/FF 50 is skipped and become lower than the frequency of CLK to prevent the output voltage overshoot the desired voltage at REF 1.

	Fourth, applicant argues “Strzalkowski generally relates to a switching converter system that controls the output voltage across a load by using a converter forward path and a converter feedback path. The forward path includes a transistor, an inductive element, a diode and a capacitor arranged to switchably exchange energy with the capacitor to thereby generate the output voltage. The feedback path extends from the capacitor and is configured to digitally control a duty cycle of the transistor in response to the output voltage. Further, with respect to dependent claim 13, Applicants respectfully submit that there is no teaching or suggestion in the cited references of the feature “the control logic is further configured to dynamically control a frequency of the clock corresponding to the selected channel based on a load in the channel”.

The switching converter 20 comprises the control logic is 44, 41, 50, 34, the selected channel 38, 32, 29, 28, 26, the error amplifier 42 and the current sensor 38. The current sensor 38 configured to sense the current through the switch 32. The error amplifier 42 compare the output voltage Vout with the desired voltage at REF 1 to provide the error signal to the control logic is 44, 41, 50, 34. 
The control logic is 44, 41, 50, 34 of selected channel 38, 32, 29, 28, 26 configured to generate the pulse at Q of 50 based on the output voltage Vout and the current through the switch 32. The frequency of Q/FF 50 is increased or decreased based on the output voltage Vout and the current through the switch 32.  The selected channel 38, 32, 29, 28, 26 configured convert the input voltage Vin to the the output voltage Vout at the desired voltage at REF 1 by the first burst mode Vout and Q of 50 at t0-t2 and t5-t6 and the pulse skip mode Vout and Q of 50 at t2- t5 for responding faster when the output voltage is further from the reference voltage, (paragraph 0046).
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
single-inductor multiple-output (SIMO) converter of Jing to include the control logic is
configured to repetitively generate a pulse to transfer power to the selected channel by
selecting a burst mode when the output voltage is less than or equal to the reference
voltage until the output voltage is greater than the reference voltage; and block the

clock of the selected channel when the burst mode has occurred a predetermined
number of times, and decrease the frequency of the clock of the selected channel when
the pulse skip mode has occurred the predetermined number of times of Strzalkowski
for the purpose of responding faster when the output voltage is further from the reference voltage, (paragraph 0046). 
	
	Fifth, applicant argues “Applicants respectfully submit that Shumkov does not remedy the above-noted deficiencies of Jing and Strzalkowski. Accordingly, Applicants respectfully submit that claims 9, 11, and 12 are allowable in view of their individual recitations, in addition to their respective dependencies on a patentable base claim”.
Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that the figure 1 of Shumkov teaches the converter 100. The converter 100 comprises the second switches M1, M2, M3, the control logic 120, and the single inductor L. The second switches M1, M2, M3 comprise the 2-1 st switch M1, and the 2-2nd switch M2. The control logic 120 configured to dynamically control the duty-ratios of signals 121,122, 123 to drive the second switches M1, M2, M3 based on the input voltage VIN, and the output voltage VOUT.
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have
modified the single-inductor multiple-output (SIMO) converter of Jing to include the


Sixth, applicant argues “Applicants respectfully submit that Demski does not remedy the above-noted deficiencies of Jing and Strzalkowski. Accordingly, Applicants respectfully submit that claim 22 is allowable in view of its individual recitation, in addition to its dependency on a patentable base claim”.
Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that Demski teaches the power converter is as the circuit of figure 1. The power converter comprises the non-transitory computer-readable storage medium 101. The non-transitory computer-readable storage medium is shown more details in 301, Fig. 3. The non-transitory computer-readable storage medium 301 comprises storing instructions in the memory 303 executing by the processor 302.
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
single-inductor multiple-output (SIMO) converter of Jing to include a non-transitory
computer-readable storage medium storing instructions that, when executed by a
processor, cause the processor to perform the control method of Demski for the
purpose of configuring to provide high power conversion density and high power
conversion efficiency, (paragraph 0025). 

Claim Rejections - 35 USC §103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102 of this title, if the
differences between the claimed invention and the prior art are such that the claimed
invention as a whole would have been obvious before the effective filing date of the
claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains. Patentability shall not be negated by the manner in which the
invention was made.The factual inquiries set forth in Graham v. John Deere Co., 383
U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for
determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.


8. 	Claims 1-8, 10, 13-21 and 23-27 are rejected under 35 U.S.C. 103 as being
unpatentable over Jing [US 2012/0286576 A1], in view of Gherghescu [US 2018/0175734 A1] and Strzalkowski [US 2011/0242858 A1].

Regarding claim 1, Jing discloses a single-inductor multiple-output (SIMO)
converter [100, FIG. 1, (paragraph 0004)] comprising: a converter [L, So1, So2, Son, FIG. 1] configured to provide respective voltages [Vout1, Vout2, Voutn, FIG. 1] of a plurality of channels [channels (So1, Cout1), (So2, Cout2), (Son, Coutn), FIG. 1] with a single inductor [L, FIG. 1];
and a control logic [150, 122, 110, FIG. 1 ] configured to control switches [Sol,

wherein the control logic [150, 122, 110, FIG. 1] is configured to compare [by
110, FIG. 1, (paragraph 0030)] an output voltage [Vout1 or Vout2 or Voutn, FIG. 1] of a
selected channel [(So1, Cout1) or (So2, cout2) or (Son, Coutn), FIG. 1] from among of
the plurality of channels [(So1, Cout1), (So2, Cout2), (Son, Coutn), FIG. 1] that
corresponds to a control target [output of 140, FIG. 1, (paragraph 0032)] to a reference
voltage [one reference voltage of Vref [1 -n], FIG. 1, (paragraph 0030)] of the selected
channel [(So1, Cout1) or (So2, cout2) or (Son, Coutn), FIG. 1].
Jing does not disclose each of the plurality of channels has a different clock frequency.
However, Gherghescu teaches each [511 or 512 or 513, FIG. 5] of the plurality of channels [511, 512, 513, FIG. 5] has a different clock frequency [one of three different clock frequencies outputted from clock generator 190, FIG. 5, (see paragraph 0040)]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the single-inductor multiple-output (SIMO) converter of Jing to include each of the plurality of channels has a different clock frequency of Gherghescu for the purpose of generating digital control signals for operation of the phase circuits, (paragraph 0038).
Jing also does not disclose the control logic is configured to repetitively generate a pulse to transfer power to the selected channel by selecting a burst mode when the

greater than the reference voltage; and block the generation of the pulse by selecting a
pulse skip mode when the output voltage of the selected channel is greater than the
reference voltage, increase a frequency of the clock of the selected channel when the
burst mode has occurred a predetermined number of times, and decrease the
frequency of the clock of the selected channel when the pulse skip mode has occurred
the predetermined number of times.
However, Strzalkowski teaches the control logic is [44, 41, 50, 34, FIG. 1]
configured to repetitively generate a pulse [at Q of 50, FIG. 1], [S/FF50, FIG. 2] to
transfer power [power from Vin to LOAD 30, FIG. 1] to the selected channel [38, 32, 29, 28, 26, FIG. 1] by selecting a first burst mode [when S/FF50 at t0-t2 and t5-t6, FIG. 2] when the output voltage [Vout, FIG. 1 -FIG. 2] is less than [Vout, REF 1, FIG. 1, at t0-t2, t5-t6, FIG. 2] to the reference voltage [REF 1, FIG. 1-FIG. 2] until the output voltage [Vout, FIG. 1-FIG. 2] is greater than [Vout, REF 1, FIG. 1, at t2-t5, FIG. 2] the reference voltage [REF 1, FIG. 1-FIG. 2]; and block the generation [by 44, 41, 50, 34, FIG. 1] of the pulse [at Q of 50, FIG. 1], [S/FF50, FIG. 2] by selecting a pulse skip mode [when S/FF50 at t2-t5, FIG. 2] when the output voltage [Vout, FIG. 1-FIG. 2] of the selected channel [38, 32, 29, 28, 26, FIG. 1] is greater than [Vout, REF 1, FIG. 1, at t2-t5, FIG. 2] the reference voltage [REF 1, FIG. 1-FIG. 2], increase [frequency of S/FF50 at t0-t2 and t5-t6, FIG. 2] a frequency [frequency of S/FF50, FIG. 2] of the clock [clock S/FF50, FIG. 2] of the selected channel [38, 32, 29, 28, 26, FIG. 1]  when the first burst mode [when S/FF50 at t0-t2 and t5-t6, FIG. 2] has occurred a predetermined number of times [t0-t2 and t5-t6, FIG. 2], and decrease [frequency of S/FF50 at t2-t5, FIG. 2] the frequency 
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
single-inductor multiple-output (SIMO) converter of Jing to include the control logic is
configured to repetitively generate a pulse to transfer power to the selected channel by
selecting a burst mode when the output voltage is less than or equal to the reference
voltage until the output voltage is greater than the reference voltage; and block the
generation of the pulse by selecting a pulse skip mode when the output voltage of the
selected channel is greater than the reference voltage, increase a frequency of the
clock of the selected channel when the burst mode has occurred a predetermined
number of times, and decrease the frequency of the clock of the selected channel when
the pulse skip mode has occurred the predetermined number of times of Strzalkowski
for the purpose of responding faster when the output voltage is further from the
reference voltage, (paragraph 0046).
	

Regarding claim 2, Jing does not disclose the control logic is further configured
to repetitively generate the pulse in the first-burst mode until the output voltage of the
selected channel is higher than the reference voltage of the selected channel based on
a determination that the output voltage of the selected channel is lower than the
reference voltage of the selected channel.  

further configured to repetitively generate [by 44, 41, 50, 34, FIG. 1] the pulse [at Q of
50, FIG. 1], [S/FF50, FIG. 2] in the first burst mode [when S/FF50 at t0-t2 and t5-t6,
FIG. 2] until the output voltage [Vout, FIG. 1 -FIG. 2] of the selected channel [32, 38, 26,
FIG. 1] is higher than [Vout, REF 1, FIG. 1, at t2-t5, FIG. 2] the reference voltage [REF
1, FIG. 1-FIG. 2] of the selected channel [38, 32, 29, 28, 26, FIG. 1] based on a determination [by 42, FIG. 1 ] that the output voltage [Vout, FIG. 1 -FIG. 2] of the selected channel [38, 32, 29, 28, 26, FIG. 1] is lower than [Vout, REF 1, FIG. 1, at t0-t2, t5-t6, FIG. 2] the reference voltage [REF 1, FIG. 1-FIG. 2] of the selected channel [38, 32, 29, 28, 26, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
single-inductor multiple-output (SIMO) converter of Jing to include the control logic is
further configured to repetitively generate the pulse in the first-burst mode until the
output voltage of the selected channel is higher than the reference voltage of the
selected channel based on a determination that the output voltage of the selected
channel is lower than the reference voltage of the selected channel of Strzalkowski for
the purpose of responding faster when the output voltage is further from the reference
voltage, (paragraph 0046).

Regarding claim 3, Jing does not disclose the control logic is further configured
to block the generation of the pulse in the pulse skip mode based on a determination
that the output voltage of the selected channel is higher than the reference voltage of

However, Strzalkowski teaches the control logic is [44, 41, 50, 34, FIG. 1] is
further configured to block the generation [by 44, 41, 50, 34, FIG. 1] of the pulse [S/FF50, FIG. 2] in the pulse skip mode [when S/FF50 at t2-t5, FIG. 2]
based on a determination [by 42, FIG. 1 ] that the output voltage [Vout, FIG. 1 -FIG. 2] of the selected channel [38, 32, 29, 28, 26, FIG. 1] is higher than [Vout, REF 1, FIG. 1, at t2-t5. FIG. 2] the reference voltage [REF 1, FIG. 1-FIG. 2] of the selected channel [38, 32, 29, 28, 26, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
single-inductor multiple-output (SIMO) converter of Jing to include the control logic is
further configured to block the generation of the pulse in the pulse skip mode based on
a determination that the output voltage of the selected channel is higher than the
reference voltage of the selected channel of Strzalkowski for the purpose of responding
faster when the output voltage is further from the reference voltage, (paragraph 0046).

Regarding claim 4, Jing further discloses the control logic [150, 122, 110, FIG. 1]
is further configured to dynamically control a frequency [frequency of So1 or So2 or Son, FIG. 2] of the clock [clock of So1 or So2 or Son, FIG. 2] corresponding to the
selected channel [(So1, Cout1) or (So2, cout2) or (Son, Coutn), FIG. 1] based on a
number of times [times of So1 or So2 or Son, FIG. 2].
Jing does not disclose a number of times is performed an operation is performed
in the first-burst mode and a number of times is performed in the pulse skip mode .

performed an operation [by 44, 41, 50, 34, FIG. 1] is performed in the first burst mode
[when S/FF50 at t0-t2 and t5-t6, FIG. 2] and a number of times [t2-t5, FIG. 2] is
performed in the pulse skip mode [when S/FF50 at t2-t5, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
single-inductor multiple-output (SIMO) converter of Jing to include a number of times is
performed an operation is performed in the first-burst mode and a number of times is
performed in the pulse skip mode of Strzalkowski for the purpose of responding faster
when the output voltage is further from the reference voltage, (paragraph 0046). 

Regarding claim 5, Jing further discloses the converter [L, So1, So2, Son, FIG. 1]
is further configured to provide the respective voltages [Vout1, Vout2, Voutn, FIG. 1] of
the plurality of channels [channels (So1, Cout1), (So2, Cout2), (Son, Coutn), FIG. 1]
based on the clocks [clocks of So1, So2, Son, FIG. 2] having different phases [different phases of So1, So2, Son, FIG. 2] based on a time multiplexing scheme [by 120, 121,
FIG. 1].

Regarding claim 6, Jing further discloses in the first-burst mode [when (Sol So2, Son) are active, FIG. 1], [So1, So2, Son, FIG. 2], the control logic [150, 122, 110, FIG. 1] is further configured to adaptively adjust the number of times [times of So1 or So2 or Son, FIG. 2] that the pulse [pulse of So1 or So2 or Son, FIG. 2] is generated in a time
interval [time interval of So1 or So2 or Son, FIG. 2] initiated in response to an edge

corresponding to the selected channel [(So1, Cout1) or (So2, Cout2) or (Son, Coutn), FIG. 1].

Regarding claim 7, Jing further discloses the converter [L, So1, So2, Son, FIG. 1]
comprises: the single inductor [L, FIG. 1]; and a switching unit [Sf, Sn, So1, So2, Son, FIG. 1] comprising first switches [So1, So2, Son, FIG. 1] configured to select the
plurality of channels [channels (So1, Cout1), (So2, Cout2), (Son, Coutn), FIG. 1] and
second switches [Sf, Sn, FIG. 1] configured to control a flow of a current [current
through L, FIG. 1] flowing in the single inductor [L, FIG. 1].

Regarding claim 8, Jing further discloses the first switches [So1, So2, Son, FIG. 1] are configured to connect output ports [at Vout1, Vout2, Voutn, FIG. 1] of the plurality
of channels [channels (So1, Cout1), (So2, Cout2), (Son, Coutn), FIG. 1 ] and the single
inductor [L, FIG. 1] in series [L is in series to (So1, Cout1), (So2, Vout2), (Son, Voutn), FIG. 1].

Regarding claim 10, Jing further discloses the control logic [150, 122, 110, FIG.
1] comprises: a switch controller [110, 120, 121, 122, 130, 140, 150, FIG. 1] configured
to select a first switch [Sol, FIG. 1 ] for the selected channel [(So1, Cout1) or (So2, Cout2) or (Son, Coutn), FIG. 1] from among the first switches [So1, So2, Son, FIG. 1] in
response to the pulse [pulse of So1 or So2 or Son, FIG. 2] being generated, and control


Regarding claim 13, Jing further discloses the control logic [150, 122, 110, FIG.
1] is further configured to dynamically control a frequency [frequency of Sol or So2 or
Son, FIG. 2] of the clock [clock of So1 or So2 or Son, FIG. 2] corresponding to the
selected channel [(So1, Cout1) or (So2, cout2) or (Son, Coutn), FIG. 1] based on a load
[the loading of the output, (paragraph 0009)] in the selected channel [(So1, Cout1) or (So2, cout2) or (Son, Coutn), FIG. 1].

Regarding claim 14, Jing further discloses the control logic [150, 122, 110, FIG.
1] comprises: a comparator [110, FIG. 1] configured to latch the output voltage [Voutl or
Vout2 or Voutn, FIG. 1] of the selected channel [(So1, Cout1) or (So2, cout2) or (Son, Coutn), FIG. 1] at an edge [edge of Sol or So2 or Son, FIG. 2] of the clock [clock of
Sol or So2 or Son, FIG. 2] corresponding to the selected channel [(So1, Cout1) or (So2, cout2) or (Son, Coutn), FIG. 1], and compare [by 110, FIG. 1] the latched to the
reference voltage [one reference voltage of Vref [1 -n], FIG. 1 ] of the selected channel [(So1, Cout1) or (So2, cout2) or (Son, Coutn), FIG. 1].

Regarding claim 15, Jing further discloses the control logic [150, 122, 110, FIG.
1] is further configured to generate the clocks [clocks of So1, So2, Son, FIG. 2]


Regarding claim 16, Jing discloses a control method [FIG. 1-FIG. 2] comprising:
comparing [by 110, FIG. 1 ], based on a clock [clock of So1 or So2 or Son, FIG. 2] of a
selected channel [(So1, Cout1) or (So2, cout2) or (Son, Coutn), FIG. 1] corresponding
to a control target [output of 140, FIG. 1 ] among a plurality of channels [channels (So1, Cout1), (So2, Cout2), (Son, Coutn), FIG. 1], an output voltage [Vout1 or Vout2 or Voutn, FIG. 1] of the selected channel [(So1, Cout1) or (So2, cout2) or (Son, Coutn), FIG. 1] to
a reference voltage [one reference voltage of Vref [1 -n], FIG. 1] of the selected channel
[(So1, Cout1) or (So2, cout2) or (Son, Coutn), FIG. 1], clocks [clocks of So1, So2, Son, FIG. 2] corresponding to the plurality of channels [channels (So1, Cout1), (So2, Vout2), (Son, Voutn), FIG. 1] each of the clocks [clocks of So1, So2, Son, FIG. 2] having
different phases [different phases of So1, So2, Son, FIG. 2] from each other.
Jing does not disclose each of the plurality of channels has a different clock frequency.

Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the single-inductor multiple-output (SIMO) converter of Jing to include each of the plurality of channels has a different clock frequency of Gherghescu for the purpose of generating digital control signals for operation of the phase circuits, (paragraph 0038).
Jing also does not disclose selecting a first-burst mode when the output voltage is lower than the reference voltage, and selecting a pulse skip mode when the output
voltage is higher than the reference voltage; adaptively adjusting, when the first-burst
mode is selected, a number of times that a pulse triggering a power transfer to the
selected channel is generated; and blocking a generation of the pulse when the pulse
skip mode is selected; increasing a frequency of the clock of the selected channel when
the burst mode has occurred a predetermined number of times, and decreasing the
frequency of the clock of the selected channel when the pulse skip mode has occurred
the predetermined number of times.
However, Strzalkowski teaches selecting [by 34, 37, 40, 41, 42, 44, 45, 50, FIG.
1] a first burst mode [when S/FF50 at t0-t2 and t5-t6, FIG. 2] when the output voltage
[Vout, FIG. 1 -FIG. 2] is lower than [Vout, REF 1, FIG. 1, at t0-t2, t5-t6, FIG. 2] the
reference voltage [REF 1, FIG. 1-FIG. 2], and selecting [by 34, 37, 40, 41,42, 44, 45,
50, FIG. 1] a pulse skip mode [when S/FF50 at t2-t5, FIG. 2] when the output voltage
[Vout, FIG. 1 -FIG. 2] is higher than [Vout, REF 1, FIG. 1, at t2-t5, FIG. 2] the reference

FIG. 1], when the first burst mode [when S/FF50 at t0-t2 and t5-t6, FIG. 2] is selected, a
number of times [times of S/FF50, FIG. 2] that a pulse [at Q of 50, FIG. 1], [S/FF50,
FIG. 2] triggering [by 34, 37, 40, 41, 42, 44, 45, 50, FIG. 1] a power transfer [power from
Vin to Vout, FIG. 1] to the selected channel [38, 32, 29, 28, 26, FIG. 1]  is generated; and blocking [by 34, 37, 40, 41,42, 44, 45, 50, FIG. 1 ] a generation [by 34, 37, 40, 41,42, 44, 45, 50, FIG. 1] of the pulse [at Q of 50, FIG. 1], [S/FF50, FIG. 2] when the pulse skip mode [when S/FF50 at t2-t5, FIG. 2] is selected, increasing [by 34, 37, 40, 41,42, 44, 45, 50, FIG. 1] a frequency [frequency of S/FF50, FIG. 2] of the clock [clock S/FF50, FIG. 2] of the selected channel [38, 32, 29, 28, 26, FIG. 1]  when the first burst mode [when S/FF50 at t0-t2 and t5-t6, FIG. 2] has occurred a predetermined number of times [t0-t2 and t5-t6, FIG. 2], and decreasing [by 34, 37, 40, 41,42, 44, 45, 50, FIG. 1] the frequency [frequency of S/FF50, FIG. 2] of the clock [clock S/FF50, FIG. 2] of the
selected channel [38, 32, 29, 28, 26, FIG. 1]  when the pulse skip mode [when S/FF50 at t2-t5, FIG. 2] has occurred the predetermined number of times [t2-t5, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
single-inductor multiple-output (SIMO) converter of Jing to include selecting a first mode
when the output voltage is lower than the reference voltage, and selecting a second
mode when the output voltage is higher than the reference voltage; adaptively adjusting,
when the first-burst mode is selected, a number of times that a pulse triggering a power
transfer to the selected channel is generated; and blocking a generation of the pulse
when the pulse skip mode is selected, increasing a frequency of the clock of the

and decreasing the frequency of the clock of the selected channel when the pulse skip
mode has occurred the predetermined number of times of Strzalkowski for the purpose
of responding faster when the output voltage is further from the reference voltage,
(paragraph 0046).

Regarding claim 17, Jing does not discloses the adaptively adjusting the number
of times that the pulse is generated comprises: repetitively generating the pulse until the
output voltage of the selected channel is higher than the reference voltage of the
selected channel based on the first burst mode.
However, Strzalkowski teaches the adaptively adjusting [by 34, 37, 40, 41, 42,
44, 45, 50, FIG. 1] the number of times [t2-t5, FIG. 2] that the pulse [at Q of 50, FIG. 1],
[S/FF50, FIG. 2] is generated comprises: repetitively generating [by 34, 37, 40, 41, 42,
44, 45, 50, FIG. 1] the pulse [at Q of 50, FIG. 1], [S/FF50, FIG. 2] until the output voltage [Vout, FIG. 1-FIG. 2] of the selected channel [38, 32, 29, 28, 26, FIG. 1]  is higher than [Vout, REF 1, FIG. 1, at t2-t5, FIG. 2] the reference voltage [REF 1, FIG. 1-FIG. 2] of the selected channel [38, 32, 29, 28, 26, FIG. 1] based on the first burst mode [when S/FF50 at tOt2 and t5-t6, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
single-inductor multiple-output (SIMO) converter of Jing to include the adaptively
adjusting the number of times that the pulse is generated comprises: repetitively
generating the pulse until the output voltage of the selected channel is higher than the

for the purpose of responding faster when the output voltage is further from the
reference voltage, (paragraph 0046).

Regarding claim 18, Jing further discloses the adaptively adjusting [by 110,120,
121,122, 130, 140, 150, FIG. 1] the number of times [times of Sol or So2 or Son, FIG.
2] that the pulse [pulse of So1 or So2 or Son, FIG. 2] is generated comprises: adaptively
adjusting [by 34, 37, 40, 41,42, 44, 45, 50, FIG. 1] the number of times [times of So1 or So2 or Son, FIG. 2] that the pulse [pulse of So1 or So2 or Son, FIG. 2] is generated in a
time interval [time interval of So1 or So2 or Son, FIG. 2] initiated in response to an edge
[edge of Sol or So2 or Son, FIG. 2] of the clock [clock of So1 or So2 or Son, FIG. 2]
corresponding to the selected channel [(So1, Cout1) or (So2, Cout2) or (Son, Coutn), FIG. 1].

Regarding claim 19, Jing does not disclose counting a number of times that an
operation is performed in the first-burst mode and a number of times that an operation is
performed in the pulse skip mode ; and dynamically controlling a frequency of the clock
corresponding to the selected channel based on a determination that the counted
number of times corresponds to a preset number of times.
However, Strzalkowski teaches counting [by 34, 37, 40, 41, 42, 44, 45, 50, FIG.
1] a number of times [t0-t2 and t5-t6, FIG. 2] that an operation [by circuit of FIG. 1] is
performed in the first burst mode [when S/FF50 at t0-t2 and t5-t6, FIG. 2] and a number
of times [t2-t5, FIG. 2] that an operation [by circuit of FIG. 6] is performed in the pulse

41, 42, 44, 45, 50, FIG. 1] a frequency [frequency of S/FF50, FIG. 2] of the clock
[S/FF50, FIG. 2] corresponding to the selected channel [38, 32, 29, 28, 26, FIG. 1]
based on a determination [by 34, 37, 40, 41, 42, 44, 45, 50, FIG. 1] that the counted number [counted number of S/FF50, FIG. 2] of times [times of S/FF50, FIG. 2] corresponds to a preset number of times [times of S/FF50, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
single-inductor multiple-output (SIMO) converter of Jing to include counting a number of
times that an operation is performed in the first-burst mode and a number of times that
an operation is performed in the pulse skip mode; and dynamically controlling a
frequency of the clock corresponding to the selected channel based on a determination
that the counted number of times corresponds to a preset number of times of
Strzalkowski for the purpose of responding faster when the output voltage is further
from the reference voltage, (paragraph 0046).

Regarding claim 20, Jing does not disclose the dynamically controlling the
frequency of the clock comprises: increasing the frequency of the clock corresponding
to the selected channel when the number of times that an operation is performed in the
first-burst mode corresponds to the preset number of times.
However, Strzalkowski teaches the dynamically controlling [by 34, 37, 40, 41, 42,
44, 45, 50, FIG. 1] the frequency [frequency of S/FF50, FIG. 2] of the clock [S/FF50,
FIG. 2] comprises: increasing [by 34, 37, 40, 41, 42, 44, 45, 50, FIG. 1] the frequency

selected channel [38, 32, 29, 28, 26, FIG. 1]  when the number of times [t0-t2 and t5-t6, FIG. 2] that an operation [by circuit of FIG. 1] is performed in the first burst mode [when
S/FF50 at t0-t2 and t5-t6, FIG. 2] corresponds to the preset number of times [times of
S/FF50, FIG. 2]
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have
modified the single-inductor multiple-output (SIMO) converter of Jing to include the
dynamically controlling the frequency of the clock comprises: increasing the frequency
of the clock corresponding to the selected channel when the number of times that an
operation is performed in the first-burst mode corresponds to the preset number of
times of Strzalkowski for the purpose of responding faster when the output voltage is
further from the reference voltage, (paragraph 0046).
Regarding claim 21, Jing does not disclose the dynamically controlling the frequency of the clock comprises: reducing the frequency of the clock corresponding to
the selected channel when the number of times that an operation is performed in the
pulse skip mode corresponds to the preset number of times.
However, Strzalkowski teaches the dynamically controlling [by 34, 37, 40, 41, 42,
44, 45, 50, FIG. 1] the frequency [frequency of S/FF50, FIG. 2] of the clock [S/FF50,
FIG. 2] comprises: reducing [by 34, 37, 40, 41, 42, 44, 45, 50, FIG. 1] the frequency
[frequency of S/FF50, FIG. 2] of the clock [S/FF50, FIG. 2] corresponding to the
selected channel [38, 32, 29, 28, 26, FIG. 1] when the number of times [times of S/FF50, FIG. 2] that an operation [by circuit of FIG. 6] is performed in the pulse skip 
Therefore, It would have been obvious to a person of an ordinary skilled in
the art before the effective filling date of the claimed invention was made to have
modified the single-inductor multiple-output (SIMO) converter of Jing to include the
dynamically controlling the frequency of the clock comprises: reducing the frequency of
the clock corresponding to the selected channel when the number of times that an
operation is performed in the pulse skip mode corresponds to the preset number of
times of Strzalkowski for the purpose of responding faster when the output voltage is
further from the reference voltage, (paragraph 0046).

Regarding claim 23, Jing further discloses a method [FIG. 1 -FIG. 2] comprising:
comparing [by 110, FIG. 1, (paragraph 0030)], in a single inductor multiple output
(SIMO) converter [100, FIG. 1, (paragraph 0004)], an output voltage [Voutl or Vout2 or
Voutn, FIG. 1] of a the selected channel [(So1, Cout1) or (So2, Cout2) or (Son, Coutn), FIG. 1] among a plurality of channels [channels (So1, Cout1), (So2, Cout2), (Son, Coutn), FIG. 1] to a reference voltage [one reference voltage of Vref [1 -n], FIG. 1,
(paragraph 0030)] of the selected channel [(So1, Cout1) or (So2, Cout2) or (Son, Coutn), FIG. 1] based on a clock [clock of So1 or So2 or Son, FIG. 2] of the selected
channel [(So1, Cout1) or (So2, cout2) or (Son, Coutn), FIG. 1], the clocks [clocks of Sf,
Sn, Sol, So2, Son, FIG. 2] corresponding to the plurality of channels [channels (So1, Cout1), (So2, Cout2), (Son, Coutn), FIG. 1] having phases [different phases So1, So2, Son, FIG. 2] different from each other.

However, Gherghescu teaches each [511 or 512 or 513, FIG. 5] of the plurality of channels [511, 512, 513, FIG. 5] has a different clock frequency [one of three different clock frequencies outputted from clock generator 190, FIG. 5, (see paragraph 0040)]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the single-inductor multiple-output (SIMO) converter of Jing to include each of the plurality of channels has a different clock frequency of Gherghescu for the purpose of generating digital control signals for operation of the phase circuits, (paragraph 0038).
Jing does not disclose selecting to repetitively generate a pulse to transfer power
to the selected channel a burst mode when the output voltage of the selected channel is
less than or equal to the reference voltage, and selecting a pulse skip mode to block the
generation of the pulse when the output voltage of the selected channel is greater than
the reference voltage.
However, Strzalkowski teaches selecting [by 34, 37, 40, 41, 42, 44, 45, 50, FIG.
1] a burst mode [when S/FF50 at t0-t2 and t5-t6, FIG. 2] to repetitively generate a pulse
to transfer power to the selected channel when the output voltage [Vout, FIG. 1 -FIG. 2]
of the selected channel [32, 38, 26, FIG. 1 ] is less than [Vout, REF 1, FIG. 1, at t0-t2, t5-t6, FIG. 2] to the reference voltage [REF 1, FIG. 1-FIG. 2], and selecting [by 34, 37, 40, 41, 42, 44, 45, 50, FIG. 1] a pulse skip mode [when S/FF50 at t2-t5, FIG. 2] to block the generation of the pulse when the output voltage [Vout, FIG. 1 -FIG. 2] of the 
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
single-inductor multiple-output (SIMO) converter of Jing to include selecting a burst
mode when the output voltage of the selected channel is less than or equal to the
reference voltage, and selecting a pulse skip mode when the output voltage of the
selected channel is greater than the reference voltage of Strzalkowski for the purpose of
responding faster when the output voltage is further from the reference voltage,
(paragraph 0046).

Regarding claim 24, Jing does not discloses adjusting a number of times a pulse
triggering a power transfer to the selected channel is generated when the burst mode is
selected, and blocking a generation of the pulse when the pulse skip mode is selected.
However, Strzalkowski teaches adjusting [by 34, 37, 40, 41, 42, 44, 45, 50, FIG.
1] a number of times [times of S/FF50, FIG. 2] a pulse [at Q of 50, FIG. 1], [S/FF50,
FIG. 2] triggering [by 34, 37, 40, 41, 42, 44, 45, 50, FIG. 1] a power transfer [power from
Vin to Vout, FIG. 1] to the selected channel [38, 32, 29, 28, 26, FIG. 1] is generated when the first burst mode [when S/FF50 at t0-t2 and t5-t6, FIG. 2] is selected, and blocking [by 34, 37, 40, 41, 42, 44, 45, 50, FIG. 1] a generation [by 34, 37, 40, 41,42, 44, 45, 50, FIG. 1] of the pulse [at Q of 50, FIG. 1], [S/FF50, FIG. 2] when the pulse skip mode [when S/FF50 at t2-t5, FIG. 2] is selected.
Therefore, It would have been obvious to a person of an ordinary skilled in the

the single-inductor multiple-output (SIMO) converter of Jing to include adjusting a
number of times a pulse triggering a power transfer to the selected channel is generated
when the burst mode is selected, and blocking a generation of the pulse when the pulse
skip mode is selected of Strzalkowski for the purpose of responding faster when the
output voltage is further from the reference voltage, (paragraph 0046).

Regarding claim 25, Jing does not discloses dynamically controls a frequency of
the clock corresponding to the selected channel by comparing a number of times that
an operation is performed in the burst mode to a preset number of times, and
comparing a number of times that an operation is performed in the pulse skip mode to
the preset number of times.
However, Strzalkowski teaches dynamically controls [by 34, 37, 40, 41, 42, 44,
45, 50, FIG. 1] a frequency [frequency of S/FF50, FIG. 2] of the clock [S/FF50, FIG. 2]
corresponding to the selected channel [38, 32, 29, 28, 26, FIG. 1]  by comparing [by 34, 37, 40, 41, 42, 44, 45, 50, FIG. 1] a number of times [times of S/FF50, FIG. 2] that an operation [by circuit of FIG. 6] is performed in the burst mode [when S/FF50 at t0-t2 and t5-t6, FIG. 2] to a preset number of times [times of S/FF50, FIG. 2], and comparing [by 34, 37, 40, 41, 42, 44, 45, 50, FIG. 1] a number of times [times of S/FF50, FIG. 2] that an operation [by circuit of FIG. 6] is performed in the pulse skip mode [when S/FF50 at t2-t5, FIG. 2] to the preset number of times [times of S/FF50, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the
art before the effective filling date of the claimed invention was made to have modified

controls a frequency of the clock corresponding to the selected channel by comparing a
number of times that an operation is performed in the burst mode to a preset number of
times, and comparing a number of times that an operation is performed in the pulse skip
mode to the preset number of times of Strzalkowski for the purpose of switching
frequency in the DC-to-DC conversion unit may be greatly reduced, thus allowing
minimization of power losses, (paragraph 0009).

Regarding claim 26, Jing does not discloses increases a frequency of the clock
corresponding to the selected channel when the number of times that the operation is
performed in the burst mode corresponds to the preset number of times.
However, Strzalkowski teaches increases [by 34, 37, 40, 41, 42, 44, 45, 50, FIG.
1] a frequency [frequency of S/FF50, FIG. 2] of the clock [S/FF50, FIG. 2] corresponding
to the selected channel [38, 32, 29, 28, 26, FIG. 1]  when the number of times [times of S/FF50, FIG. 2] that the operation [by circuit of FIG. 6] is performed in the burst mode [when S/FF50 at t0-t2 and t5-t6, FIG. 2] corresponds to the preset number of times [times of S/FF50, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the
art before the effective filling date of the claimed invention was made to have modified
the single-inductor multiple-output (SIMO) converter of Jing to include increases a
frequency of the clock corresponding to the selected channel when the number of times
that the operation is performed in the burst mode corresponds to the preset number of
times of Strzalkowski for the purpose of responding faster when the output voltage is


Regarding claim 27, Jing does not discloses reduces the frequency of the clock
corresponding to the selected channel when the number of times that an operation is
performed in the pulse skip mode corresponds to the preset number of times.
However, Strzalkowski teaches reduces [by 34, 37, 40, 41, 42, 44, 45, 50, FIG. 1]
the frequency [frequency of S/FF50, FIG. 2] of the clock [S/FF50, FIG. 2] corresponding
to the selected channel [38, 32, 29, 28, 26, FIG. 1]  when the number of times [times of S/FF50, FIG. 2] that an operation [by circuit of FIG. 6] is performed in the pulse skip mode [when S/FF50 at t2-t5, FIG. 2] corresponds to the preset number of times [times of S/FF50, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have
modified the single-inductor multiple-output (SIMO) converter of Jing to include reduces
the frequency of the clock corresponding to the selected channel when the number of
times that an operation is performed in the pulse skip mode corresponds to the preset
number of times of Strzalkowski for the purpose of responding faster when the output
voltage is further from the reference voltage, (paragraph 0046).

9.	 Claims 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable
over Jing [US 2017/0012529 A1] modified by of Gherghescu [US 2018/0175734 A1], Strzalkowski [US 2011/0242858 A1], , as applied to claim 1 above and in view of Shumkov [US 2019/0052173 A1].

Regarding claim 9, Jing further discloses the second switches [Sf, Sn, FIG. 1]
comprise a 2-3rd switch [Sn, FIG. 1], the 2-3rd switch [Sn, FIG. 1] is configured to have
a first end [upper end of Sn, FIG. 1] connected to a second end [right end of L, FIG. 1] of the single inductor [L, FIG. 1], and a second end [lower end of Sn, FIG. 1] of the 2-3rd switch [upper end of Sn, FIG. 1] is grounded [ground, FIG. 1].
Jing does not discloses the second switches comprise a 2-1 st switch, a 2-2nd
switch, the 2-1 st switch is configured to have a first end connected to an input port of
the converter and a second end connected to a first end of the single inductor, the 2-
2nd switch is configured to have a first end connected to the first end of the single
inductor, and a second end of the 2-2nd switch is grounded.
However, Shumkov teaches the second switches [M1, M2, M3, FIG. 1] comprise
a 2-1 st switch [M1, FIG. 1], a 2-2nd switch [M2, FIG. 1], the 2-1 st switch [M1, FIG. 1] is configured to have a first end [upper end of M1, FIG. 1] connected to an input port [at
VIN, FIG. 1] of the converter [100, FIG. 1] and a second end [lower end of M1, FIG. 1]
connected to a first end [left end of L, FIG. 1] of the single inductor [L, FIG. 1], the 2-2nd
switch [M2, FIG. 1] is configured to have a first end [upper end of M2, FIG. 1]
connected to the first end [left end of L, FIG. 1] of the single inductor [L, FIG. 1], and a
second end [lower end of M2, FIG. 1] of the 2-2nd switch [M2, FIG. 1] is grounded
[ground, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have
modified the single-inductor multiple-output (SIMO) converter of Jing to include the
nd switch is grounded of Shumkov for the purpose of providing more flexibility with respect to output voltage levels, (paragraph 0004).

Regarding claim 11, Jing further discloses the control logic [150, 122, 110, FIG.
Jing does not discloses the control logic is configured to dynamically control a
duty-ratio of the second switches based on an input voltage of the converter.
However, Shumkov teaches the control logic [120, FIG. 1, (paragraph 0028)] is
configured to dynamically control a duty-ratio [duty-ratio of signals 121,122, 123, FIG. 1]
of the second switches [M1, M2, M3, FIG. 1] based on an input voltage [VIN, FIG. 1] of
the converter [100, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
single-inductor multiple-output (SIMO) converter of Jing to include the control logic is
configured to dynamically control a duty-ratio of the second switches based on an input
voltage of the converter of Shumkov for the purpose of providing more flexibility with
respect to output voltage levels, (paragraph 0004).

Regarding claim 12, Jing further discloses the control logic [150, 122, 110,
FIG. 1].

the single inductor after the power transfer is triggered due to the generation of the
pulse.
However, Shumkov teaches the control logic [120, FIG. 1, (paragraph 0028)] is
further configured to reset [by 120, FIG. 1] a current [IL, FIG. 1] of the single inductor [L, FIG. 1] after the power transfer [power from VIN to VOUT, FIG. 1] is triggered due to the generation [by 120, FIG. 1] of the pulse [pulse at 121 or 122 or 123 or 124 or 125, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
single-inductor multiple-output (SIMO) converter of Jing to include the control logic is
further configured to reset a current of the single inductor after the power transfer is
triggered due to the generation of the pulse of Shumkov for the purpose of providing
more flexibility with respect to output voltage levels, (paragraph 0004).

10.	 Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jing
[US 2012/0286576 A1] modified by of Gherghescu [US 2018/0175734 A1], Strzalkowski [US 2011/0242858 A1], as applied to claim 16 above and in view of Demski [US 2012/0153912 A1].

Regarding claim 22, Jing does not disclose a non-transitory computer-readable
storage medium storing instructions that, when executed by a processor, cause the
processor to perform the control method 734.

 [301, FIG. 3] storing instructions [303, FIG. 3] that, when executed by a processor [303, FIG. 3], cause the processor [302, FIG. 3] to perform the control method [110, FIG. 1], [circuit of FIG. 3].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified the
single-inductor multiple-output (SIMO) converter of Jing to include a non-transitory
computer-readable storage medium storing instructions that, when executed by a
processor, cause the processor to perform the control method of Demski for the
purpose of configuring to provide high power conversion density and high power
conversion efficiency, (paragraph 0025). 

Conclusion
11.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797.
The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Trinh Dang/
Examiner, Art Unit 2


/Nguyen Tran/Primary Examiner, Art Unit 2838